DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 9,989,932. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-6) and 2 respectively of U.S. Patent No. 9,989,932. Although the the claims of ‘932 anticipate all of the claim limitations of claims 1 and 2 of the instant application.
Claims 8, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-6), 2, and 3 respectively of U.S. Patent No. 9,989,932 in view of Fujita US 5,889,736.
Regarding claims 8-10, claims (1-6), 2, and 3 respectively of ‘932 necessitate all of the claimed limitations of claims 8-10 of the instant application except for specifying the display units are subdials.
However, it is well known in the art that multiple subdials are used to show various modes and timepiece displays. Fujita, for example discloses three different subdials in Fig. 2 including a mode subdial (51f) and a chronograph subdial (13) referring to one of the modes on the mode subdial, see Fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display units of claims (1-6), 2, and 3 of ‘932 to be subdials as suggested by Fujita because doing so allows multiple different kinds of display information to be easily shown to the user without interfering with the primary time display.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US 5,802,016 in view of Gardiner US 2004/0016058.
Regarding claim 1, Kubota discloses an electronic timepiece that has a plurality of display modes including a barometric display mode in which a barometric pressure is displayed (11a), the electronic timepiece comprising: a second display unit (11a) that includes a second pointing hand (10) and displays the barometric pressure using the second pointing hand (10); and a time display unit that includes an hour hand and a minute hand (1, 2) and displays a time using the hour hand and the minute hand irrespective of the display mode, Fig. 1 col. 9 lines 6-13; col. 10 lines 21-32. Kubota also contemplates the use of measuring other values in display 11a; col. 12 line 67 - col. 13 line 3.
Kubota does not disclose a first display unit that includes a first pointing hand and displays one display mode among the plurality of display modes using the first pointing hand and displays the barometric pressure using the second pointing hand.
However, Gardiner discloses an electronic timepiece with both a first display unit (304) includes a first pointing hand (328) and displays one display mode among the plurality of display modes using the first pointing hand a second display unit (301) that displays the barometric pressure in a case in which the display mode displayed by the first display unit is the barometric display mode (Fig. 25) and also includes multiple other measurement values from other sensors including compass, time, and altitude (see Figs. 14-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date before the claimed invention to modify the electronic timepiece of Kubota to include a first (i.e. mode) display corresponding with various 
	Regarding claim 8, Kubota discloses an electronic timepiece comprising: a second subdial that displays a barometric pressure (11a); and a dial (17) having an hour hand and a minute hand (1, 2) and displaying a time using the hour hand and the minute hand irrespective of the display mode, col. 12 line 67 - col. 13 line 3. Kubota also contemplates the use of measuring other values in display 11a; col. 12 line 67 - col. 13 line 3.
Kubota does not disclose a first subdial that displays one display mode of a plurality of possible display modes; a second subdial that displays a barometric pressure when the first subdial indicates a barometric display mode.
However, Gardiner discloses an electronic timepiece including a first subdial (304) that displays one display mode of a plurality of possible display modes (via 328); a second subdial (301) that displays a barometric pressure when the first subdial indicates a barometric display mode (Fig. 25) and also includes multiple other measurement values from other sensors including compass, time, and altitude (see Figs. 14-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date before the claimed invention to modify the electronic timepiece of Kubota to include a first (i.e. mode) display corresponding with various values depending on different measurements because doing so allows the device to include important information to the user for activities such as hiking (e.g. compass, time, altitude).
s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Gardiner in further view of Hosobuchi US 2007/0097795.
Regarding claim 2, Kubota and Gardiner as described in the paragraphs above discloses the electronic timepiece, wherein the plurality of display modes include a time display mode in which the time is displayed (Gardiner 304, 328; Figs. 14-27), 
Kubota and Gardiner does not explicitly disclose wherein the second display unit displays a second in the time using the second pointing hand.
However, Hosobuchi discloses a multiple mode timepiece wherein a second display unit displays a second in the time using the second pointing hand (17a), [0056], [0075].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the second display unit of Kubota and Gardiner to display seconds as suggested by Hosobuchi because doing so allows for timing to be more accurate than measuring hours or minutes.
Regarding claim 9, Kubota and Gardiner as described in the paragraphs above discloses the electronic timepiece, wherein the plurality of display modes includes a time display mode in which the time is displayed (Gardiner 304, 328; Figs. 14-27),
 Kubota and Gardiner does not explicitly disclose wherein the second subdial displays a second in the time when the display mode displayed by the first subdial is the time display mode.
However, Hosobuchi discloses a multiple mode timepiece wherein the second subdial displays a second in the time when the display mode displayed by the first subdial is the time display mode (17a), [0056], [0075].
.
Allowable Subject Matter
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 4-7 and 11-14, these claims do not fall under double patenting issues set forth in this office action because the corresponding claims in the ‘932 patent are in a different tree as claims 4-7 and 11-14 require all of the limitations of claims 3 and 10 respectively which claim 4 in ‘932 is dependent on claim 1.
Further regarding claims 4-7, the prior art does not teach or reasonably suggest the limitations of wherein the time display unit includes the first and second display units and a third display unit including a third pointing hand and displaying a change in the barometric pressure using the third pointing hand in the case in which the display mode displayed by the first display unit is the barometric display mode of claim 3 and wherein the time display unit includes a fourth pointing hand, wherein the second display unit displays a numerical value of digits equal to or greater than predetermined digits in a numerical value of the barometric pressure using the second pointing hand in a case in which the display mode displayed by the first display unit is the barometric display mode in combination with the remaining limitations of the claims.
Further regarding claims 11-14, the prior art does not teach or reasonably suggest the limitations of wherein the first and second subdials are disposed on the dial, a third subdial 
The closest prior art is the combination of Kubota and Gardiner as set forth in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844